SEP 17 2020.

/s aacisony IT CIVIL COVER SH 6
REV. 06/01/17 << F C
The JS-44 civil cover afid the information contained herein neither replace nor suppl ing f pleadin
other papers as required by law, except as provided by local rules of court. This form, appro y ef Ju 0 nce of

United States in September 1974, is required for use of the Clerk of Court for the purpose of Ipitiating the civil docket sheet.

PLAINTIFFS DEFENDANTS
U.S. Securities and Exchange Commission Adam P. Rogas- Defendant,
ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (IF KNOWN)

Gregory A. Kasper and Polly A. Atkinson
US Securities and Exchange Commission

1961 Stout St., Ste. 1700, Denver, CO 80294; Ph. 303.844.1000

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSB)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

15 U.S.C. §§ 77q(a); 15 U.S.C. § 78)(b); 17 C.F.R. § 240.10b-5; Securities Fraud

 

. . . Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No MyesO
If yes, was this case Vol.[_] Invol. [-] Dismissed. No [] Yes [_] If yes, give date & Case No.
IS THIS AN INTERNATIONAL ARBITRATION CASE? No [x] Yes []
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
{ ]367 HEALTHCARE/ 375 FALSE CLAIMS
[ ] 110 INSURANCE [ ]310 AIRPLANE PHARMACEUTICAL PERSONAL | 625 DRUG RELATED [ ]422 APPEAL U1
{ 1120 MARINE [ ]315 AIRPLANE PRODUCT INJURY/PRODUCT LIABILITY seize OF PROPERTY 28 USC 158 [ ]376 QUI TAM
{ ]130 MILLER ACT LIABILITY [ ]365 PERSONAL INJURY 24 USC 881 { ]423 WITHDRAWAL [ ]400 STATE
{ ]140 NEGOTIABLE [ ]320 ASSAULT, LIBEL & PRODUCT LIABILITY 1) gon OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [| ]368 ASBESTOS PERSCNAL [ ]410 ANTITRUST
[ ] 150 RECOVERY OF [ ] 330 FEDERAL INJURY PRODUCT [ ]430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS [ ]450 COMMERCE
ENFORCEMENT LIABILITY { ]460 DEPORTATION
OF JUDGMENT { ] 340 MARINE PERSONAL PROPERTY [ ] 820 COPYRIGHTS [ ]470 RACKETEER INFLU-
[ ]151 MEDICARE ACT __[ ] 345 MARINE PRODUCT [ ]830 PATENT ENCED & CORRUPT
[ ] 152 RECOVERY OF LIABILITY { ]370 OTHER FRAUD -ABBREVIA APPLICATION ORGANIZATION ACT
DEFAULTED [ ]350 MOTOR VEHICLE [1371 TRUTHINLENDING [11835 PATENT-ABBREVIATED NEW DRUG APPLICATION (RICO)
STUDENT LOANS [ ] 355 MOTOR VEHICLE [ ] 840 TRADEMARK [ ]480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY [ ]490 CABLE/SATELLITE TV
[ ] 153 RECOVERY OF ___[ ] 360 OTHER PERSONAL
OVERPAYMENT INJURY [| ]380 OTHER PERSONAL LABOR [ ] 861 HIA (1395ff) [39 850 SECURITIES/
OF VETERAN'S { ] 362 PERSONAL INJURY - PROPERTY DAMAGE [| ] 862 BLACK LUNG (923) COMMODITIES/
BENEFITS MED MALPRACTICE [ ]385PROPERTY DAMAGE —_[ ]710 FAIRLABOR [ ] 863 DIWC/DIWW (405(g)) EXCHANGE
[ ] 160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT [ ] 864 SSID TITLE XVI
SUITS [ ]720 LABOR/MGMT [ ] 865 RSI (405(g))
[ ] 190 OTHER PRISONER PETITIONS RELATIONS | ]890 OTHER STATUTORY
CONTRACT { ]463 ALIEN DETAINEE [ ]740 RAILWAY LABOR ACT ACTIONS
[ ] 195 CONTRACT [ ]510 MOTIONS TO [ ] 751 FAMILY MEDICAL FEDERAL TAXSUITS == [ ] 891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE | eave ACT (FMLA)
LIABILITY 28 USC 2255 [ ]870 TAXES (U.S. Plaintiff or
CIVIL RIGHTS [ ]530 HABEAS CORPUS { ]790 OTHER LABOR Defendant) 893 ENVIRO!
i 1108 FRANCHISE [ }535 DEATH PENALTY LITIGATION [ ]871 IRS-THIRD PARTY ” MATTERS
[ ]540 MANDAMUS & OTHER _[ ]791 EMPL RET INC 26 USC 7609 | 1895 FREED
440 OTHER CIVIL RIGHTS OM OF
ey t) (Non Prisoner) SECURITY ACT (ERISA) INFORMATION ACT
REAL PROPE! [ 441 VOTING NAMIGRATION [ ] 896 ARBITRATION
[]210 LAND [ 1442 EMPLOYMENT PRISONER CIVIL RIGHTS [ ] 899 ADMINISTRATIVE
CONDEMNATION — [ ] 443 HOUSING/ [ ]462 NATURALIZATION PROCEDURE ACT/REVIEW O
[ 1220 FORECLOSURE coo [ ] 550 CIVIL RIGHTS APPLICATION APPEAL OF AGENCY DECISI
RENT LEASE & [ ]445 AMERICA [ ]555PRISON CONDITION ___[ ] 465 OTHER IMMIGRATION
_ £1230 EJECTMENT DISABILITIES - [ ]560 CIVIL DETAINEE ACTIONS Bh CONSTITUTIONALITY.
240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT ATE STATUTES
t] TORTPRODUCT | 1448 AMERICANS WITH
{ 1245 LIABILITY DISABILITIES -OTHER
| 1290 ALL OTHER [ ]448 EDUCATION
REAL PROPERTY

Check if demanded in complaint:
DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

 

 

 

 

CHECK IF THIS IS ACLASS ACTION AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
UNDER F.R.C.P. 23 IF SO, STATE:
DEMAND $ OTHER JUDGE DOCKET NUMBER

 

 

Check YES only if demanded in complaint
JURY DEMAND: fl yes LNo NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-3

 
7 8 WW VIVE DUA UNLY)

my - ORIGIN
1 criginal C] 2 Removed from Cc] 3 Remanded C] 4 Reinstated or C] 5 Transferred from [6 Multidistriot 017 Appeal t
roceeding State Court from Reopened (Specify District) Litigation Judge fr
Cc] Appellate (Transferred) Magistra
a. all parties represented = Court

C] b. At least one party

Is pro se,
(PLACE AN x IN ONE BOX ONLY)

BASIS OF JURISDICTION
[¥] 1 U.S. PLAINTIFF (12 Us. DEFENDANT L] 3 FEDERAL QUESTION [14 piversity

(U.S. NOT A PARTY)
CITIZENSHIP OF PRINCIPAL PARTIES (

(Place an [X] in one box for Plaintiff and one box for Defendant

C18 muttidistrict Litigation (Direct File)

IF DIVERSITY, INDIC.
CITIZENSHIP BELOV

FOR DIVERSITY CASES ONLY)
)

PTF DEF PTF DEF PTF D!
CITIZEN OF THIS STATE []1 [1 CITIZEN OR SUBJECT OF A [13[]3 INCORPORATED and PRINCIPAL PLACE []5 [
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE
CITIZEN OF ANOTHER STATE [ ]2 []2 INCORPORATED or PRINCIPAL PLACE [ ]4[ ]4 FOREIGN NATION [16 [)}
OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY (IES)
US Securites and Exchange Commission
Denver Regional Office

1961 Stout St., Ste 1700, Denver, CO 80294
Denver County, CO

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)
Adam P. Rogas

11616 Zagarolo Ln., Las Vegas, NV 89141
Clark County, NV

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereb rtify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 2
ereby ce

EDTo: [J] WHITEPLAINS _ [%] MANHATTAN

ADMITTED TO PRACTICE IN THIS DISTRICT
NO
juestoare ADMITTED Mo. //_ Yr.
ttorney Bar Code # _—
RECEIPT # A GKbS Vo
Magistrate Judge is to be designated by the Clerk of the Court.

is so Designated.

Check one: THIS ACTION

   

DATE 9/14/2020

Magistrate Judge

 

TED
Ruby J. Krajick, Clerk of Court by Deputy Clerk, DA

 

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
eRe ee
Ee -

_
ae ee as

 
